Citation Nr: 1540934	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-08 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty training from July to November 1979 with additional service in the National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A hearing before the undersigned Veterans Law Judge was held in April 2014.  The hearing transcript has been associated with the record.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its May 2015 remand, the Board instructed the RO/AMC to adjudicate the issue of service connection on the merits and issue a supplemental statement of the case (SSOC) if the benefit sought on appeal was not granted to the appellant's satisfaction.  

The Board errs as a matter of law when it fails to ensure substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although an SSOC was issued in July 2015, the SSOC does not consider the issue on the merits.  Instead, the SSOC reports the determination that no change was warranted from a March 2012 rating decision; it adds that the March 2012 rating decision should be reviewed for "justification" of the denial.  The March 2012 rating decision did not address the issue of service connection for a cervical spine disability, and the March 2012 statement of the case denied the application to reopen.  The Board finds neither document can be construed to show consideration of the issue on the merits.  Thus, an SSOC is needed per the May 2015 remand instructions.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claim of service connection for a cervical spine disorder on the merits.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

